Citation Nr: 1435301	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1958 to July 1960.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the Veteran's case is currently with the VA RO in New Orleans, Louisiana.

In August 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2012, the Board remanded the Veteran's case to the RO for further development.

Then, in December 2013, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for asbestosis.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2013).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was received in July 2014. 


FINDING OF FACT

Asbestosis was incurred during the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for asbestosis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision grants the claim on the appeal for service connection for asbestosis, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

II. Factual Background and Analysis

Contentions

The Veteran seeks service connection for asbestosis.  He contends that the disorder is due to active service.  He argues that he was exposed to asbestos from varied sources in service, including asbestos insulation at Ft. Lewis, Washington, while on United States ships carrying troops to and from Korea, and in Korea, when he slept in a tin "hooch" insulated with asbestos and worked as a mechanic in an asbestos-insulated brake-repair shop.  See Veteran's May 2010 substantive appeal.

The Veteran also states that he was an infantryman in service and likely was exposed to asbestos during "off time" when he helped motor pool mechanics work on company vehicles that involved brake repair.  See Veteran's October 2008 written statement.  

Legal Criteria

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

Service treatment records show a complaint of chest pain for two months in January 1959.  The impression was a normal, young, healthy male.  Service records reflect that the Veteran served as an infantryman and was stationed in Korea from August 1959 to July 1960.

The post service medical evidence includes an April 1999 private report of a computed tomography (CT) scan of the Veteran's lungs that shows areas of pleural thickening and findings that suggested asbestos exposure.  

In a November 29, 1999 statement, T.G.N., M.D., a pulmonologist, provided a clinical impression of benign "asbestos pleural plaques" that were not of any physiological significance but were a marker of asbestos exposure.

Records dated from January 2007 to January 2013 from R.E.C., M.D., a pulmonologist, reflect that the Veteran was assessed with asbestosis and pleural plaques.  In a June 4, 2009 signed statement, Dr. R.E.C. reported that the Veteran's condition was consistent with asbestosis with associated pleural plaques.  In a November 2009 record, Dr. R.E.C. noted the Veteran's asbestos-exposed work history that included over 20 years in engine rooms with asbestos and 3 years in military service.

In contrast to the above, in January 2013, a VA examiner concluded that the Veteran did not currently have and never was diagnosed with a respiratory condition.  The examiner found that the Veteran had asbestos-related pleural plaques most likely due to in-service asbestos exposure of minimal physiological significance.

As discussed above, upon review of the evidence in this case, in December 2013, the Board sought an opinion from a VHA medical expert as to whether it was at least as likely as not (a 50 percent or higher degree of probability) that the Veteran had a pulmonary disorder that had its clinical onset in service or was otherwise (in whole or part) related to active duty, including the findings noted in the January 1959 service treatment records, and including exposure to asbestos.

In a lengthy opinion received in July 2014, the VHA physician noted review of the Veteran's medical records and opined that there was "well documented evidence of extensive pleural thickening and plaques that more likely than not related to his reported exposure to asbestos during his time in service."  

The VHA examiner noted that findings of a CT performed in 2012 (deemed stable compared with 2010) were consistent with mild asbestosis (i.e., the interstitial disease associated with asbestos exposure).  It was also noted that the Veteran's pulmonary function tests clearly deteriorated over time with the development of restriction that was best explained by the pleural thickening and plaques that were described as prominent with perhaps a lesser contribution of the mild fibrosis (bilateral reticulation) that was "more likely than not due to his exposure to asbestos while in the service."  

According to the VHA examiner, while in most cases pleural plaques did not cause significant respiratory impairment, it appeared that in this case the "prominent" thickening and extensively calcified plaques across both diaphragms were more than average in extent, and could lead to the restriction of ventilation and thus shortness of breath.  

The VHA examiner disagreed with the January 2013 VA examiner's opinion and found "good evidence" that the Veteran's disability (shortness of breath on exertion) was adequately explained by the radiographic findings of pleural thickening and calcification with mild bilateral asbestosis/fibrosis, "more likely than not related to asbestos exposure while in service" and the deterioration of the Veteran's pulmonary function tests supported his degree of functional impairment of ventilation due to the restrictive ventilator defect.

Here, the medical evidence is in equipoise.  While the VHA examiner's opinion supports a link between the Veteran's current pulmonary disease, mild bilateral asbestosis/fibrosis and his active military service, the January 2013 VA examiner offered a negative opinion.  

Given the medical expertise of the VHA examiner, that associates the Veteran's mild bilateral asbestosis/fibrosis to military service, the Board is persuaded that the evidence supports the Veteran's claim and service connection may be granted.  As such, affording the Veteran all benefit of the doubt, service connection for asbestosis, as incurred during active military service, is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303. 





ORDER

Service connection for asbestosis is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


